        Case 3:20-cv-01035-SI    Document 161    Filed 08/28/20   Page 1 of 3




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                         AUG 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
INDEX NEWSPAPERS LLC, DBA                       No.    20-35739
Portland Mercury; et al.,
                                                D.C. No. 3:20-cv-01035-SI
                Plaintiffs-Appellees,           District of Oregon,
                                                Portland
 v.
                                                ORDER
UNITED STATES MARSHALS SERVICE;
U.S. DEPARTMENT OF HOMELAND
SECURITY,

                Defendants-Appellants,

and

CITY OF PORTLAND, a municipal
corporation; et al.,

                Defendants.

Before: McKEOWN, MILLER, and BRESS, Circuit Judges.

Order by Judges MILLER and BRESS, Dissent by Judge McKEOWN

      We have received appellants’ emergency motion at Docket Entry No. 7

seeking to stay the district court’s August 20, 2020 order pending resolution of this

appeal. Appellants’ request for an immediate administrative stay of the district

court’s August 20, 2020 order pending resolution of the emergency motion is

granted. See Nken v. Holder, 556 U.S. 418, 426 (2009). Based on our preliminary

review, appellants have made a strong showing of likely success on the merits that

LAB/MOATT
        Case 3:20-cv-01035-SI     Document 161     Filed 08/28/20   Page 2 of 3




the district court’s injunction exempting “Journalists” and “Legal Observers” from

generally applicable dispersal orders is without adequate legal basis. Given the

order’s breadth and lack of clarity, particularly in its non-exclusive indicia of who

qualifies as “Journalists” and “Legal Observers,” appellants have also

demonstrated that, in the absence of a stay, the order will cause irreparable harm to

law enforcement efforts and personnel. The August 20, 2020 order is stayed,

temporarily, pending resolution of the emergency motion. This administrative stay

preserves the status quo as it existed before the district court’s preliminary

injunction and temporary restraining order.

      This order does not disturb the portion of the district court’s August 20,

2020 order directing the parties to confer regarding identifying markings and

directing that the parties submit proposals to the district court within 14 days if the

parties cannot reach an agreement. However, the district court shall not issue a

final order regarding identifying markings pending this court’s resolution of the

emergency motion.

      Appellees’ response to the emergency motion is due by 9:00 a.m. PDT

September 2, 2020. Appellants’ optional reply is due by 5:00 p.m. PDT September

3, 2020.




LAB/MOATT                                  2
        Case 3:20-cv-01035-SI      Document 161     Filed 08/28/20    Page 3 of 3




McKEOWN, Circuit Judge, dissenting:

      I respectfully dissent and would deny the Federal Defendants’ request for an

administrative stay. The factual conclusions underlying the entry of a preliminary

injunction are reviewed for clear error. See Alliance for the Wild Rockies v.

Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). In light of the deferential review

accorded to the district court’s factual finding at this stage, the district court’s

extensive factual findings with respect to journalists and legal observers, including

the finding that the injunction would not impair law enforcement operations to

protect federal property and personnel, and the fact that a temporary restraining

order has been in place since July 23, 2020, the government has failed to meet its

burden to demonstrate either an emergency or irreparable harm to support an

immediate administrative stay. I concur in the order with respect to the markings.




LAB/MOATT                                   3
